Citation Nr: 0109517	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-15 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than May 19, 1997, 
for the establishment of a total rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1984 to October 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the RO 
which granted a total rating for compensation purposes based 
on individual unemployability and assigned an effective date 
of May 19, 1997, the date of receipt of a formal claim.  A 
personal hearing before Iris S. Sherman, the undersigned 
member of the Board, was held in Washington, D.C., in January 
2001.  


REMAND

The veteran contends that he has been unemployable 
essentially since his discharge from service because of his 
service-connected disabilities and believes that the 
effective date of the award of a total rating should be from 
the date of his discharge from service.  At a personal 
hearing in January 2001, the veteran reported that he had 
worked several jobs since service, but none was for a period 
of more than 10 or 11 months, and all of the jobs were 
terminated because of his service-connected disabilities.  

In reviewing the evidentiary record, it appears that the 
veteran is or has received vocational rehabilitation training 
from VA.  However, there are no vocational rehabilitation 
training records in the claims file and no indication what 
the result was of any counseling.  This information is 
pertinent to the veteran's TDIU claim.  Therefore, the 
veteran's vocational rehabilitation training records should 
be obtained and associated with the claims file.  

Additionally, during the pendency of this appeal, a 
significant change in the law was effected.  Specifically, on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to its 
duty-to-assist obligation, and superceded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
the RO has not been afforded the opportunity of initially 
considering the issue herein on appeal under governing law 
and regulations.  Also, the veteran has not been informed of 
all applicable criteria; and, as such, he may have been 
denied the opportunity to formulate appropriate argument on 
appeal to the Board.  It thus would be potentially 
prejudicial to the veteran were the Board to proceed to issue 
a merits-based decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In this regard, attention is directed to 38 U.S.C. § 
5110(b)(2), which provides that "the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  See also 38 C.F.R. § 3.400(o)(2) (1991) (to the 
same effect).  "Application" is not defined in the statute.  
However, in the regulations, "claim" and "application" are 
considered equivalent and are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2000).  
Under 38 C.F.R. § 3.155(a) (2000), the submission of certain 
medical records may constitute an "informal claim" for an 
increase in disability compensation.  If a "formal claim" has 
not been received by VA upon its receipt of an informal 
claim, VA must forward an application to the claimant; the 
claimant must return the formal claim to VA within one year 
to make the date of receipt of the informal claim an 
appropriate effective date for the claim.  Ibid.  In 
addition, 38 C.F.R. § 3.157(b)(1) (2000) specifies that where 
a claimant's formal claim for compensation already has been 
allowed, receipt of, inter alia, a VA report of examination 
will be accepted as an informal claim filed on the date of 
the examination. 

The applicable statutory and regulatory provisions, fairly 
construed, require that the RO look to all communications in 
the file that may be interpreted as applications or claims -- 
formal and informal -- for increased benefits and, then, to 
all other evidence of record to determine the "earliest date 
as of which", within the year prior to the claim, the 
increase in disability was ascertainable.  38 U.S.C. § 
5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a).  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  Additionally, where, 
as here, the record before the Board is inadequate to render 
a fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.   

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all private and VA medical 
care providers who treated him for his 
service-connected disabilities since 
1996.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, including any VA 
treatment records, not already of record, 
and associate them with the claims 
folder.  If the veteran does not respond 
to the above request regarding VA 
records, the RO should request such 
records not already contained in the 
claims folder pertaining to treatment 
from 1996 from the Bruce B. Downs 
Boulevard VA facility in Tampa; the VA 
facility in West Roxbury; the Miles City 
Montana VA facility; the VA facility at 
7th Ave and 23rd Street in Manhattan; the 
Elm Street VA Outpatient Clinic in New 
Bedford; the Providence VAMC, the Jamaica 
Plains VAMC, and the VA facility in 
Mayaguez, PR.  The RO should also obtain 
from the veteran a work history since 
January 1996.  This should include all 
day, night and volunteer jobs held; hours 
worked, date of termination and reason 
for termination.

3.  After obtaining written consent from 
the veteran, the RO should again contact 
the veteran's former employer, the County 
Pet Warehouse and any other indicated 
employers since 1996.  All employers 
should be asked to furnish the beginning 
and ending dates of any employment; time 
lost from gainful employment due to the 
service-connected back or left ankle 
disabilities, and whether any concessions 
were made to veteran because of his 
disabilities.  The reason for any 
termination should be reported.  If there 
is no response from any employer, the 
veteran should be so notified and given 
the opportunity to personally attempt to 
obtain this information.

4.  The RO should obtain and associate 
the veteran's vocational rehabilitation 
records with the claims file.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
veteran's claim based on all the evidence 
of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


